The plaintiff in error was convicted in the district court of Seminole county on a *Page 350 
charge of rape in the second degree and his punishment fixed at one year in the state penitentiary.
The judgment was rendered in March, 1926, and the appeal lodged in this court in September, 1926. No briefs in support of the appeal have been filed and no appearance for oral argument was made at the time the case was submitted. Where briefs are not filed, nor the case orally argued, this court will examine the record for jurisdictional or fundamental errors, and ascertain if the evidence reasonably sustains the verdict. We have done this and find no jurisdictional or fundamental errors. The evidence amply sustains the verdict. The punishment assessed is less than the evidence warrants. No reason to disturb the judgment is made to appear.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.